Exhibit 10.1

 

November 10, 2020

Natural Order Acquisition Corp.

30 Colpitts Road

Weston, MA 02493

 

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

 

Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter agreement (the “Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Natural Order Acquisition Corp., a Delaware corporation (the
“Company”) and Chardan Capital Markets, LLC, and Barclays Capital Inc., as
representatives (the “Representatives”) of the Underwriters named in Schedule A
thereto (the “Underwriters”), relating to an underwritten initial public
offering (the “IPO”) of up to 23,000,000 of the Company’s units (including up to
3,000,000 units that may be purchased to cover the Underwriters’ option to
purchase additional units, if any) (the “Units”), each comprised of one share of
Common Stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one warrant, with each warrant being exercisable to purchase one-half share
of Common Stock at a price of $11.50 per full share (“Warrant”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. It is acknowledged and agreed that the Company shall not enter into a
definitive agreement regarding a proposed Business Combination without the prior
consent of Natural Order Sponsor LLC, a Delaware limited liability company (the
“Sponsor”). If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Company’s IPO, the undersigned shall
take all reasonable steps to (i) cause the Company to cease all operations
except for the purpose of winding up, (ii) cause the Company, as promptly as
reasonably possible but not more than ten business days thereafter, to redeem
100% of the outstanding IPO Shares and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and board of directors, cause the Company to dissolve and
liquidate, subject (in the case of (ii) and (iii) above) to the Company’s
obligations under Delaware law to provide for claims of creditors and the
requirements of other applicable law.

 

 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to any
Insider Shares or Private Warrants he, she or it owns (“Claim”) and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Fund for any reason whatsoever, other than, in each
case, with respect to any IPO Shares, with respect to which the undersigned may
receive distributions from the Trust Fund upon the Trust Fund being liquidated
and distributed to the holders of IPO Shares in the circumstances described in
Section 2(a) above. The undersigned acknowledges and agrees that there will be
no distribution from the Trust Fund with respect to any Common Stock underlying
the Private Warrants, all rights of which will terminate on the Company’s
liquidation.

 

[(c) In the event of the liquidation of the Trust Fund, the undersigned agrees
to, jointly and severally with the Insiders, indemnify and hold harmless the
Company against any and all loss, liability, claims, damage and expense
whatsoever (including, but not limited to, any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, whether pending or threatened, or any claim whatsoever) which the
Company may become subject as a result of any claim by any vendor or other
person who is owed money by the Company for services rendered or products sold
or contracted for, but only to the extent necessary to ensure that such loss,
liability, claim, damage or expense does not reduce the amount of funds in the
Trust Fund to below $10.00 per IPO Share; provided, that such indemnity shall
not apply (i) if such vendor or other person has executed a valid and
enforceable agreement waiving any claims against the Trust Fund and (ii) to any
claims under the Company’s indemnity of the underwriters of the IPO against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended (the “Securities Act”).] 1

 

[(d) In the event that the Company does not consummate a Business Combination
and must liquidate and its remaining net assets are insufficient to complete
such liquidation, the undersigned agrees to advance such funds necessary to
complete such liquidation and agrees not to seek repayment for such expenses.]2

 

3. The undersigned will place into escrow all of his, her or its Insider Shares
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent acceptable to the Company. The
Insider Shares will be placed into an escrow account maintained by the escrow
agent. 50% percent of the Insider Shares will not be transferred, assigned, sold
or released from escrow until the earlier of (i) 6 months after the date of the
consummation of the Company’s initial Business Combination or (ii) the date on
which the closing price of the shares of the Company’s Common Stock equals or
exceeds $12.50 per share (as adjusted for stock splits, stock dividends,
reorganizations and recapitalizations) for any 20 trading days within any
30-trading day period commencing after the closing of the Company’s initial
Business Combination and the remaining 50% of the Insider Shares will not be
transferred, assigned, sold or released from escrow until 6 months after the
date of the closing of the Company’s initial Business Combination, or earlier,
in either case, if, subsequent to the Company’s initial Business Combination,
the Company consummates a subsequent liquidation, merger, stock exchange or
other similar transaction which results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property; provided that the foregoing restrictions shall not apply to
transfers (i) to any persons or entities (including their affiliates and
stockholders) participating in the private placement of the Private Warrants,
and officers, directors, stockholders, employees and members of the Sponsor and
its affiliates, (ii) amongst the Company’s pre-IPO stockholders (including, to
the extent the Company’s pre-IPO stockholders are entities, to such entity’s
members, partners, stockholders or other equity holders) or to the Company’s
officers, directors and employees, (iii) if the undersigned (or Permitted
Transferee (as defined below)) is an entity, as a distribution to its partners,
stockholders, or members upon its liquidation, (iv) by bona fide gift to a
member of the undersigned’s (or Permitted Transferee’s) immediate family or to a
trust, the beneficiary of which is the undersigned (or Permitted Transferee) or
a member of the undersigned’s (or Permitted Transferee’s) immediate family, for
estate planning purposes, (v) by virtue of the laws of descent and distribution
upon death, (vi) pursuant to a qualified domestic relations order, (vii) by
certain pledges to secure obligations incurred in connection with purchases of
the Company’s securities, (viii) by private sales at prices no greater than the
price at which the Insider Shares were originally purchased or (ix) to the
Company for the cancellation of up to 937,500 Insider Shares subject to
forfeiture to the extent that the Underwriters’ over-allotment option is not
exercised in full or in part in connection with the consummation of a Business
Combination, in each case (except for clause ix) where these permitted
transferees (“Permitted Transferees”) agree in writing to the terms of the
transfer restrictions

 



 

1 Only for Natural Order Sponsor LLC

2 Only for Natural Order Sponsor LLC

 

 2 

 

 

[4. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Warrants will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Warrants.]3

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, (i)
such transaction must be approved by a majority of the Company’s disinterested
and independent directors, (ii) the Company must obtain an opinion from an
independent investment banking or accounting firm as to the fair market value of
the target business and that such Business Combination is fair to the Company’s
unaffiliated stockholders from a financial point of view and (iii) such
transaction must be approved by the Company’s audit committee.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 

8. [The undersigned agrees to be the [·] of the Company until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company. The undersigned’s biographical information previously furnished to the
Company and the Representatives is true and accurate in all material respects,
does not omit any material information with respect to the undersigned’s
biography and contains all of the information required to be disclosed pursuant
to Item 401 of Regulation S-K, promulgated under the Securities Act.]4 The
undersigned’s FINRA Questionnaire and Director and Officer Questionnaire
previously furnished to the Company and the Representatives is true and accurate
in all material respects. The undersigned represents and warrants that, except
as disclosed in the undersigned’s Director and Officer Questionnaire:

 

  (a) he/she/it has never had a petition under the federal bankruptcy laws or
any state insolvency law filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;
        (b) he/she/it has never had a receiver, fiscal agent or similar officer
been appointed by a court for his/her/its business or property, or any such
partnership;

 



 

3 Only for Natural Order Sponsor LLC

4 Only for directors and officers.

 



 3 

 

 

  (c) he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

  (d) he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

  (e) he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

  (f) he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his/her/its
right to engage in any activity described in 8(e)(i) above, or to be associated
with persons engaged in any such activity;

 

  (g) he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

  (h) he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

  (i) he/she/it has never been the subject of, or a party to, any Federal or
State judicial or administrative order, judgment, decree or finding, not
subsequently reversed, suspended or vacated, relating to an alleged violation of
(i) any Federal or State securities or commodities law or regulation, (ii) any
law or regulation respecting financial institutions or insurance companies
including, but not limited to, a temporary or permanent injunction, order of
disgorgement or restitution, civil money penalty or temporary or permanent
cease-and desist order, or removal or prohibition order or (iii) any law or
regulation prohibiting mail or wire fraud or fraud in connection with any
business entity;

 

  (j) he/she/it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

  (k) he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 



 4 

 

 

  (l) he/she/it was never subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

  (m) he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

  (n) he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

  (o) he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

  (p) he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

  (q) he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

  (r) he/she/it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

  (s) he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 



 5 

 

 

10. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this Agreement [and to serve as an
officer and/or director of the Company, as applicable, and consents to being
named in the registration statement on Form S-1 and prospectus filed by the
Company with the U.S. Securities and Exchange Commission, road show and any
other materials as an officer and/or director of the Company, as applicable]5.

 

11. The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to or otherwise sell, such shares, in each
case, in connection with any vote to approve a Business Combination with respect
thereto, a vote to amend the provisions of the Company’s Amended and Restated
Certificate of Incorporation, or a tender offer by the Company prior to a
Business Combination.

 

12. The undersigned hereby agrees to (i) not propose, or vote in favor of, prior
to and unrelated to an initial Business Combination, an amendment to the
Company’s Amended and Restated Certificate of Incorporation that would affect
the substance or timing of the Company’s redemption obligation to redeem all IPO
Shares if the Company cannot complete an initial Business Combination within 24
months of the closing of the IPO, unless the Company provides holders of IPO
Shares an opportunity to redeem their IPO Shares in conjunction with any such
amendment, and (ii) not redeem any shares, including Insider Shares, into the
right to receive cash from the Trust Fund in connection with a stockholder vote
to approve the Company’s proposed initial Business Combination or sell any
shares to the Company in any tender offer in connection with the Company’s
proposed initial Business Combination.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to principles of
conflicts of law that would result in the application of the substantive law of
another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this Agreement shall be resolved
through final and binding arbitration in accordance with the International
Arbitration Rules of the American Arbitration Association (“AAA”). The
arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Warrants” shall mean the warrants purchased in the private
placement taking place simultaneously with the consummation of the Company’s
IPO; (vi) “Registration Statement” means the registration statement on Form S-1
filed by the Company with respect to the IPO; and (vii) “Trust Fund” shall mean
the trust fund into which a portion of the net proceeds of the Company’s IPO
will be deposited.

 



 

5 Only for directors and officers

 



 6 

 

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by e-mail transmission. The parties
hereto consent to the delivery of notices or other communications by electronic
transmission at the e-mail address set forth below the respective party’s name
in this Section 15. To the extent that any notice given by means of electronic
transmission is returned or undeliverable for any reason, the foregoing consent
shall be deemed to have been revoked until a new or corrected e-mail address has
been provided, and such attempted electronic notice shall be ineffective and
deemed to not have been given. Each party agrees to promptly notify the other
parties of any change in its e-mail address, and that failure to do so shall not
affect the foregoing. The parties may change the persons and addresses to which
the notices or other communications are to be sent by giving written notice to
any such change in the manner provided herein for giving notice.

 

If to the Representatives:

Chardan Capital Markets, LLC

17 State Street, 21st Floor

New York, NY 10004

Attn: George Kaufman

Email: gkaufman@chardancm.com

 

Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Attn: Andrew Garcia

Email: Andrew.garcia@barclays.com

 

Copy (which copy shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Derek J. Dostal

Email: derek.dostal@davispolk.com

 

If to the Company:

Natural Order Acquisition Corp.

30 Colpitts Road

Weston, MA 02493

Attn: Paresh Patel

Email: paresh@sandcapllc.com

 

Copy (which copy shall not constitute notice) to:

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Mitchell S. Nussbaum, Esq. and Giovanni Caruso

Email: gcaruso@loeb.com

 

16. No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the parties
hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the company with respect
to the subject matter hereof.

 

[Signature page to follow]

 

 7 

 

 

  Natural Order Sponsor, LLC   Print Name of Insider       /s/ Marc Volpe  
Signature   by: Marc Volpe, Chief Financial Officer       Gene Baur       /s/
Gene Baur   Signature       Max H. Hazerman       /s/ Max Hazerman   Signature  
    Jaspaul Singh       /s/ Jaspaul Singh   Signature       Marc Volpe       /s/
Marc Volpe   Signature       Paresh Patel       /s/ Paresh Patel   Signature    
  Sebastiano Cossia Castiglioni       /s/ Sebastiano Cossia Castiglioni  
Signature

 

[Signature page to Insider Letter]

 

 

 



 

